              Case 2:10-cr-00336-RAJ Document 88 Filed 05/09/19 Page 1 of 5




 1                                                                                  Judge Jones
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
 8                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 9
10
       UNITED STATES OF AMERICA,                        NO. CR10-336RAJ
11
                            Plaintiff,
                                                        SUPPLEMENTAL OPPOSITION TO
12
                                                        MOTION FOR EARLY TERMINATION
13                                                      OF SUPERVISED RELEASE
                       v.
14
       COLTON HARRIS-MOORE,
15
                            Defendant.
16
17
           The United States of America, by and through Brian T. Moran, United States
18
     Attorney for the Western District of Washington, and Michael Dion, Assistant
19
     United States Attorney, files this Supplemental Opposition to Defendant Colton
20
     Harris-Moore’s Motion for Early Termination of Supervised Release.
21
           The United States files this supplemental brief to respond to factual inaccuracies in
22
     Mr. Harris-Moore’s response brief (“Response”) (docket no. 84).
23
           Inaccurate Claims About Approval Of Travel Requests
24
           Mr. Harris-Moore claims that his prior Probation Officer, Angela McGlynn, told
25
     him that travel requests (a) would take “three months” to process, and (b) would require
26
     two levels of supervisory approval. Response at pp. 1-2. Officer McGlynn has told the
27
28
                                                                        UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
      MOORE/CR10-336RAJ                                                  SEATTLE, WASHINGTON 98101
      OPPOSITION TO EARLY TERMINATION - 1                                      (206) 553-7970
                   Case 2:10-cr-00336-RAJ Document 88 Filed 05/09/19 Page 2 of 5




 1 United States that she never said those things to Mr. Harris-Moore and that they are not
 2 true.
 3              The request to go to Arizona described in the Response was a request to move to
 4 Arizona and transfer supervision – not a travel request.1 Supervision transfers are
 5 elaborate affairs that can take months to approve. Travel requests are much simpler. As
 6 Mr. Harris-Moore has repeatedly been informed, travel requests can be approved in two
 7 weeks at the most, and often faster than that. Furthermore, travel requests only require
 8 approval from the Probation Officer’s immediate supervisor, and do not require approval
 9 from a higher-level supervisor.
10              The Response also states that Mr. Harris-Moore asked to move to Arizona “last
11 year” and that the request “took months to process.” Response at p. 2. According to
12 Probation, both of those statements are inaccurate. Mr. Harris-Moore asked to move to
13 Arizona in 2016, not last year. The request was denied one month later, not “months”
14 later. The Probation Office denied the request for transfer to Arizona because it found
15 that Mr. Harris-Moore had no real ties to Arizona, had never lived there, and had no
16 blood relatives there.
17              Inaccurate Claims About Financial Disclosure Requirements
18              Mr. Harris-Moore claims that “individuals” were “considering” partnering with
19 him in some undescribed business venture, but decided not work with him because of the
20 supposedly invasive financial disclosures required by the Probation Office. Response at
21 p. 2. Mr. Harris-Moore claims that the Probation Office told him that a partner’s
22 “financial history and current financials would be treated as your own[.]” Officer
23 McGlynn has told the United States that she never said that and that it is inaccurate. The
24 Probation Office would review the finances of a company that Mr. Harris-Moore had an
25 interest in, and might inquire about sources of start-up money. The Probation Office
26 would not, however, review the financial history of a potential partner.
27
28   1
         Indeed, the Response brief describes the Arizona request as a “move,” not mere travel. Reply at p. 2.
                                                                                              UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5220
         MOORE/CR10-336RAJ                                                                     SEATTLE, WASHINGTON 98101
         OPPOSITION TO EARLY TERMINATION - 2                                                         (206) 553-7970
              Case 2:10-cr-00336-RAJ Document 88 Filed 05/09/19 Page 3 of 5




 1          Inaccurate Claims About How Supervision Has Affected Harris-Moore
 2          Mr. Harris-Moore claims that, “[b]ut for” the restrictions of supervision, he would
 3 be “in a much better place, financially and personally, than he is now.” Response at p. 2.
 4 The truth is that, if Mr. Harris-Moore has missed personal and financial opportunities, he
 5 has only himself to blame. If these opportunities were important to Mr. Harris-Moore, he
 6 should have discussed them with his Probation Officer and sought approval. He did not.
 7 He has never asked for approval to travel for a speaking engagement. He has not asked
 8 for approval for travel to visit his friends in “London, France, China, or Korea.” He
 9 never bothered to learn the actual financial disclosure requirements for a business
10 partnership.
11          Mr. Harris-Moore Is Treated Unfairly Because Of His Notoriety
12          Mr. Harris-Moore claims that Officer McGlynn told him that he “is treated
13 differently because of his notoriety.” Response at p. 2. According to Officer McGlynn,
14 she never said that and it is not true. The restrictions that Mr. Harris-Moore finds
15 onerous are the same restrictions that many other supervisees in this District operate
16 under.
17          Mr. Harris-Moore Is Not A Victim Of His Celebrity
18          The Response paints Mr. Harris-Moore as a victim of his fame as the “Barefoot
19 Bandit.” The Response claims that Mr. Harris-Moore deserves extra credit for his
20 performance on supervision because he “moves ahead with a burden most of us don’t
21 have” because of his “persona from over 10 years ago.” Response at p. 2.
22          The United States agrees that Mr. Harris-Moore has done well on supervision and
23 should be proud of his progress. But the truth is that Mr. Harris-Moore’s fame has given
24 him opportunities that other felons could never even dream of.
25          It was Mr. Harris-Moore’s persona that allowed him to sell the rights to his life
26 story to a movie studio, and thereby reduce his restitution obligation by over one million
27 dollars. Most people on supervision would have no hope of ever paying of a $1.3 million
28 dollar restitution judgment, and would live with it for the rest of their lives.
                                                                          UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     MOORE/CR10-336RAJ                                                     SEATTLE, WASHINGTON 98101
     OPPOSITION TO EARLY TERMINATION - 3                                         (206) 553-7970
             Case 2:10-cr-00336-RAJ Document 88 Filed 05/09/19 Page 4 of 5




 1         Assuming that people really would pay Mr. Harris-Moore a $20,000 speaking fee,
 2 that is because of his persona. Other people on supervision have their own compelling
 3 stories, full of struggles, hardship, mistakes, successes, and hopes. But nobody will pay
 4 them to speak, because they are not The Barefoot Bandit.
 5         The United States does not criticize Mr. Harris-Moore for taking advantage of any
 6 opportunities that come his way. Mr. Harris-Moore should, however, face the truth about
 7 why he has those opportunities. Mr. Harris-Moore committed dozens of dangerous and
 8 destructive crimes. These also happened to be unusual, interesting crimes that caught the
 9 attention of the press and turned Mr. Harris-Moore into an outlaw hero. He may regret
10 what he did, but he should not deny that he continues to benefit from that persona.
11         The Court should deny the motion for early termination.
12
           DATED this 9th day of May, 2019.
13
14                                                  Respectfully submitted,
15
                                                    BRIAN T. MORAN
16                                                  United States Attorney
17
18                                                  /s/ Michael Dion
19                                                  MICHAEL DION
                                                    Assistant United States Attorney
20                                                  700 Stewart Street, Suite 5220
21                                                  Seattle, WA 98101-1271
                                                    Telephone: (206) 553-7729
22                                                  Fax:         (206) 553-2502
23                                                  E-mail:      Michael.Dion@usdoj.gov
24
25
26
27
28
                                                                       UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     MOORE/CR10-336RAJ                                                  SEATTLE, WASHINGTON 98101
     OPPOSITION TO EARLY TERMINATION - 4                                      (206) 553-7970
             Case 2:10-cr-00336-RAJ Document 88 Filed 05/09/19 Page 5 of 5




 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on May 9, 2019, I electronically filed the foregoing with the
 3 Clerk of the Court using the CM/ECF system which will send notification of such filing
 4 to the attorney(s) of record for the defendant.
 5
 6                                                   /s/ Elizabeth Gan
                                                     ELIZABETH GAN
 7
                                                     Legal Assistant
 8                                                   United States Attorney’s Office
                                                     700 Stewart Street, Suite 5220
 9
                                                     Seattle, Washington 98101-1271
10                                                   Phone: (206) 553-4370
                                                     FAX: (206) 553-2502
11
                                                     E-mail: Elizabeth.Gan@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                         UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     MOORE/CR10-336RAJ                                                    SEATTLE, WASHINGTON 98101
     OPPOSITION TO EARLY TERMINATION - 5                                        (206) 553-7970
